DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4-6, 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 7-13 and 17-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10200967 B2 herein Edge in view of SHAOHUA WU ET AL: "Integrative Ranging and Positioning for IR-UWB Wireless Sensor Networks", COMMUNICATIONS AND MOBILE COMPUTING (CMC), 2011 THIRD INTERNATIONAL CONFERENCE ON, IEEE, 18 April 2011 (2011-04-18), pages 489-494, XP031951328, DOI: 10.1109/CMC.2011.96 ISBN: 978-1-61284-312-4 herein Shaohua.
Claim 1, Edge discloses a wireless communication device comprising: 
a transceiver (Fig. 1: 102, UE, thus a transceiver); a memory (Fig. 1: 102, UE, thus memory); and 
a processor communicatively coupled to the transceiver and the memory and configured to: 
transmit, via the transceiver, a capability message indicating a capability of the wireless communication device to serve as a substitute anchor for positioning (Col 8: 8-15, capabilities message). 
Shaohua may not explicitly disclose perform at least one substitute anchor operation for a positioning session with a target user equipment based on: (1) the target user equipment and an original anchor having a first non-line-of-sight relationship the target user equipment and the wireless communication device having a first line-of-sight relationship.
Shaohua discloses perform at least one substitute anchor operation for a positioning session with a target user equipment based on: (1) the target user equipment and an original anchor having a first non-line-of-sight relationship (Pg. 491, NLOS Identification, NLOS status; Pg. 494, NLOS anchors being greater than 4); and 
(2) the target user equipment and the wireless communication device having a first line-of-sight relationship (Pg. 492, WLS algorithm, LOS condition). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Edge to include different location techniques as taught by Shaohua so as to improve location estimation.

Claim 2, Edge in view of Shaohua discloses the wireless communication device of claim 1. Edge discloses wherein to perform the at least one substitute anchor operation, the processor is configured to: transmit, via the transceiver to the target user equipment, a positioning reference signal (PRS) configuration message containing one or more PRS configuration parameters (Col 11: 25-35, PRS messages with data); and transmit, via the transceiver, a first PRS in accordance with the one or more PRS configuration parameters (Col 11: 25-35, PRS messages with data).

Claim 3, Edge in view of Shaohua discloses the wireless communication device of claim 2. Edge may not explicitly disclose wherein the target user equipment is a first target user equipment, the positioning session is a first positioning session, and the at least one substitute anchor operation is at least one first substitute anchor operation, and wherein the processor is configured to perform at least one second substitute anchor operation for a second positioning session overlapping in time with the first positioning session.
Shaohua discloses wherein the target user equipment is a first target user equipment, the positioning session is a first positioning session, and the at least one substitute anchor operation is at least one first substitute anchor operation (Pg. 94, section C, multiple NLOS and LOS anchors), and wherein the processor is configured to perform at least one second substitute anchor operation for a second positioning session overlapping in time with the first positioning session (Pg. 94, section C, since multiple anchors operating with the target simultaneously thus overlapping in time of multiple substitute anchors in operation). ). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Edge to include different location techniques as taught by Shaohua so as to improve location estimation.

Claim 7, Edge in view of Shaohua discloses the wireless communication device of claim 1. Edge may not explicitly disclose wherein the processor is configured to perform the at least one substitute anchor operation for the positioning session with the target user equipment based further on a location of the wireless communication device being obtained by the processor.
Shaohua discloses wherein the processor is configured to perform the at least one substitute anchor operation for the positioning session with the target user equipment based further on a location of the wireless communication device being obtained by the processor (Pg. 494, section C, multiple LOS measurements). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Edge to include different location techniques as taught by Shaohua so as to improve location estimation.

Claim 8, Edge in view of Shaohua discloses the wireless communication device of claim 1. Edge may not explicitly disclose wherein the processor is configured to perform the at least one substitute anchor operation for the positioning session with the target user equipment based further on the wireless communication device and the original anchor having a third line-of-sight relationship.
Shaohua discloses wherein the processor is configured to perform the at least one substitute anchor operation for the positioning session with the target user equipment based further on the wireless communication device and the original anchor having a third line-of-sight relationship (Pg. 494, section C, multiple LOS measurements). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Edge to include different location techniques as taught by Shaohua so as to improve location estimation.

Claim 9, Edge in view of Shaohua discloses the wireless communication device of claim 1. Edge may not explicitly disclose wherein the processor is configured, in order to determine that the target user equipment and the original anchor have the first non-line-of-sight relationship, to at least one of determine that the original anchor reported not receiving a first positioning reference signal from the target user equipment; or determine that the target user equipment reported not receiving a second positioning reference signal from the original anchor; or determine that a first distance between the target user equipment and the original anchor reported by the original anchor is different from a second distance between the target user equipment and the original anchor reported by the target user equipment.
Shaohua discloses wherein the processor is configured, in order to determine that the target user equipment and the original anchor have the first non-line-of-sight relationship, to at least one of determine that the original anchor reported not receiving a first positioning reference signal from the target user equipment; or determine that the target user equipment reported not receiving a second positioning reference signal from the original anchor; or determine that a first distance between the target user equipment and the original anchor reported by the original anchor is different from a second distance between the target user equipment and the original anchor reported by the target user equipment (Pg. 491, NLOS identification, ranging signals). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Edge to include different location techniques as taught by Shaohua so as to improve location estimation.

Claim 10, Edge in view of Shaohua discloses the wireless communication device of claim 1. Edge discloses wherein the processor is configured to transmit the capability message as a basic safety message (Col 11: 25-35, PRS messages with data).

Claim 11, as analyzed with respect to the limitations as discussed in claim 1.
Claim 12, as analyzed with respect to the limitations as discussed in claim 2.
Claim 13, as analyzed with respect to the limitations as discussed in claim 3.

Claim 17. as analyzed with respect to the limitations as discussed in claim 7. 
Claim 18, as analyzed with respect to the limitations as discussed in claim 8.
Claim 19, as analyzed with respect to the limitations as discussed in claim 9.
Claim 20, as analyzed with respect to the limitations as discussed in claim 10.

Claim 21, as analyzed with respect to the limitations as discussed in claim 1.
Claim 22, as analyzed with respect to the limitations as discussed in claim 2.
Claim 23, as analyzed with respect to the limitations as discussed in claim 3.

Claim 24, as analyzed with respect to the limitations as discussed in claim 1. Edge in view of Shaohua discloses A non-transitory, processor-readable storage medium comprising processor- readable instructions (both Edge in view of Shaohua disclose computing devices with processors and memory). 

Claim 25, as analyzed with respect to the limitations as discussed in claim 2.
Claim 26, as analyzed with respect to the limitations as discussed in claim 3.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 11228999 B2 – Systems and methods for determining locations of wireless nodes in a network architecture are disclosed herein. In one example, a method comprises initiating calibration, with processing logic, of at least one component of RF circuitry having a transmit chain and a receive chain of a first wireless node by generating a first loopback calibration signal and passing this first loopback calibration signal through the transmit chain and the receive chain of the first wireless node. The method further includes measuring a first transmit time delay for passing the first loopback calibration signal through the transmit chain and also measuring a first receive time delay for passing the first loopback calibration signal through the receive chain of the first wireless node.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277. The examiner can normally be reached M-F 9:30 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Mehmood B. Khan/Primary Examiner, Art Unit 2468